DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soshiroda US 2008/0019717 A1 (Soshiroda).
claim 1, Soshiroda teaches an image forming device, comprising: 
an image carrier (1); 
a transfer member (3) that forms a transfer nip that transfers an image carried on the image carrier to a recording medium (¶0023-¶0025); 
a fixing device (16) that fixes the image on the recording medium (¶0049); 
a conveyance member (8, 15) which is located downstream of the transfer member in a conveyance direction of the recording medium and which feeds the recording medium to the fixing device (¶0025-¶0030); and 
a controller (30), wherein the controller variably controls position of the conveyance member (¶0062-¶0063).  
Regarding claim 2, Soshiroda teaches the image forming device according to claim 1, wherein the controller controls the position of the conveyance member according to physical properties (sheet type or thickness, ¶0063) of the recording medium fed to the fixing device by the conveyance member.
Regarding claim 3, Soshiroda teaches the image forming device according to claim 2, further comprising: a physical property detector that detects the physical properties of the recording medium (Sheet type or thickness, ¶0063).  
Regarding claim 4, Soshiroda teaches the image forming device according to claim 1, wherein displacement of the conveyance member caused by control of the controller includes a component (8b) perpendicular to a surface of the recording medium passing through the conveyance member (see angle of FIG. 1(a)).  
claim 9, Soshiroda teaches the image forming device according to claim 1, wherein the conveyance member is a rotating member (belt 15).  
Regarding claim 10, Soshiroda teaches the image forming device according to claim 1, wherein the transfer member and the conveyance member share a conveyance belt (15).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Soshiroda US 2008/0019717 A1 (Soshiroda) and Koshida US 2006/0222394 A1 (Koshida).
Regarding claim 5, Soshiroda teaches the image forming device according to claim 1. Soshiroda differs from the instant claimed invention by not explicitly disclosing: a temperature and humidity sensor. However, this is a well-known variable in need of control and adjustment .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Soshiroda US 2008/0019717 A1 (Soshiroda) and Suzuki et al. 9,678,459 B2 (Suzuki).
Regarding claim 6, Soshiroda teaches the image forming device according to claim 1. Soshiroda differs from the instant claimed invention by not explicitly disclosing: the controller individually controls position of each edge of the conveyance member in a width direction. However, this is a known technique. Suzuki teaches the controller individually controls position of each edge of the conveyance member in a width direction of the recording medium which is orthogonal to the conveyance direction of the recording medium (C9 L10-20). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the technique of controlling the edge of the print medium in the width direction using the stretch roller 21 as taught by Suzuki with the device taught by Soshiroda since Suzuki teaches this technique has the advantage of lowering the height of waving and bulges generated at the second transfer position (Suzuki, C8 L43-65).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soshiroda US 2008/0019717 A1 (Soshiroda) and Suzuki et al. 2012/0269531 A1 (Suzuki).
Regarding claim 7, Soshiroda teaches the image forming device according to claim 1. Soshiroda differs from the instant claimed invention by not explicitly disclosing: a distance detector. Suzuki teaches a distance detector (215) which is located upstream of the conveyance member and which detects a distance between the recording medium and the conveyance member (FIG. 2, ¶0061-¶0065), wherein the controller controls the position of the conveyance member based on values detected by the distance detector (via the speed and pressure at the transfer nip, ¶0068-¶0069).  It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the technique of detecting the distance of the sheet to account for the amount of bowing as taught by Suzuki with the device taught by Soshiroda since Suzuki teaches that by measuring the distance excess tension on the sheet can be prevented (Suzuki, ¶0069).
Regarding claim 8, Soshiroda and Suzuki teach the image forming device according to claim 7. Soshiroda and Suzuki differ from the instant claimed invention by not explicitly disclosing: two distance detectors separated in the width direction. However, doubling the detector to account for variation in the width direction is a known technique. It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to double the detectors in the width direction in order to ensure accurate information in the width direction the sheet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852